DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is being considered by the examiner.
The IDS submitted contains over 5000 references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. 8,443,484 and in view of Yamaga et al. 2001/0014267.			
In Re Claim 1, 2 and 15, Ozaki et al. teaches a vertical batch furnace assembly for processing wafers comprising:											a cassette handling space; (111)									a wafer handling space; (102)									a first wall (119a) separating the cassette handling space from the wafer handling space and having at least one wafer transfer opening (120) in front of which, at a side of the first wall which is directed to the cassette handling space, a wafer transfer position (122) for a wafer cassette is provided;	wherein the cassette handling space comprises: a cassette storage (105) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes provided with a plurality of wafers; and 												a cassette handling mechanism (118) comprising a first cassette handler (118a) configured to transfer wafer cassettes between a first set of the cassette storage positions (105) and the wafer transfer position.
Ozaki et al. do not teach a second cassette handler configured to transfer wafer cassettes between a second set of the cassette storage positions and the wafer transfer position.
However, Yamaga et al. teach a cassette handling mechanism (131) comprising a first cassette handler (134 on left, Figure 8) configured to transfer wafer cassettes between a first set of the cassette storage positions (left column of 120, Fig. 8) and the wafer transfer position (143), wherein the cassette handling mechanism is provided with a second cassette handler (134 on right, Fig. 8) configured to transfer wafer cassettes between a second set of (Column of 120 on Right, Fig. 8) the cassette storage positions and the wafer transfer position; and							wherein the first and the second cassette handler are each provided with a cassette handler arm (133), and an elevator mechanism (132) configured to reach wafer cassettes placed on cassette storage positions at different vertical heights within the cassette handling space; and			wherein the first set and the second set of cassette storage positions are different. (See Fig. 8)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a second cassette handler to the assembly of Ozaki et al. as taught by Yamaga in order to reduce loading time.
In Re Claim 6, Ozaki et al. teach Front Opening Unified Pods (110) as the wafer cassettes.
In Re Claim 7, Ozaki et al. teach at least one cassette in-out port (104) provided in a wall bounding the cassette handling space, wherein the cassette handling mechanism is configured to additionally transfer wafer cassettes to and from the at least one cassette in-out port.
In Re Claim 8, Ozaki et al. teach wherein the at least one cassette in-out port comprises a first (104 left, Fig. 1) and a second cassette in-out port (104 right, Fig. 1) in a fourth wall (111a) which bounds the cassette handling space at an end opposite the first wall, wherein the first cassette in-out port is reachable by the first cassette handler and wherein the second cassette in-out port is reachable by the second cassette handler.
Regarding Claim 4, Ozaki et al. are silent concerning the cassette storage configured to store at least 30 wafer cassettes. However, it would have been obvious to one of ordinary in the art at the time of the application was filed to use a cassette storage configured to store at least 30 wafer cassettes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
Regarding Claim 5, Ozaki et al. are silent concerning the cassette storage configured to store at least 40 wafer cassettes. However, it would have been obvious to one of ordinary in the art at the time of the application was filed to use a cassette storage configured to store at least 40 wafer cassettes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
Regarding Claim 10, Ozaki et al. teach the assembly having a substantially rectangular footprint having two opposite short sides defining a width of the vertical batch furnace assembly and having two opposite long sides defining a length of the vertical batch furnace assembly. Ozaki et al. are silent concerning the width of the vertical batch furnace assembly being 2.2 meter or less. However, it would have been obvious to one of ordinary in the art at the time of the application was filed to use a vertical batch furnace assembly having a width of 2.2 meters or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
Regarding Claim 11, Ozaki et al. teach the assembly having a substantially rectangular footprint having two opposite short sides defining a width of the vertical batch furnace assembly and having two opposite long sides defining a length of the vertical batch furnace assembly. Ozaki et al. are silent concerning the width of the vertical batch furnace assembly being 1.7 meter or less. However, it would have been obvious to one of ordinary in the art at the time of the application was filed to use a vertical batch furnace assembly having a width of 1.7 meters or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
Regarding Claim 12, Ozaki et al. teach the assembly having a substantially rectangular footprint having two opposite short sides defining a width of the vertical batch furnace assembly and having two opposite long sides defining a length of the vertical batch furnace assembly. Ozaki et al. are silent concerning the length of the vertical batch furnace assembly being 5 meter or less. However, it would have been obvious to one of ordinary in the art at the time of the application was filed to use a vertical batch furnace assembly having a length of 5 meters or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
In Re Claim 13, Ozaki et al. teach herein for each wafer transfer opening the vertical batch furnace assembly comprises:										a cassette door opener device (121) configured to open a cassette door of a wafer cassette which is placed in the wafer transfer position.							
In Re Claim 14, Ozaki et al. teach wherein the vertical batch furnace assembly further comprises:	a wafer handler (125) positioned in the wafer handling space and configured to transfer wafers between a wafer cassette in the wafer transfer position and a wafer boat (200);				a process chamber (202) configured to process wafers accommodated in the wafer boat; and		a wafer boat handling device (115) positioned under the process chamber and adjacent the wafer handling space, wherein the wafer boat handling device is provided with the wafer boat in a wafer boat transfer position, (Position shown in Fig. 2) and is configured to transport the wafer boat to the process chamber, and to the wafer boat transfer position.
In Re Claim 16, Ozaki et al. teach wherein the cassette storage is provided with a rotatable cassette storage carousel (105) having at least a part of the cassette storage positions. (See Fig. 1)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al./Yamaga et al. as applied to claim 2 above, and further in view of Motoyama et al. 6,022,180.
In Re Claim 3, Ozaki et al./Yamaga et al. teach the assembly of Claim 2 as discussed above.
Ozaki et al./Yamaga et al. do not teach wherein the elevator mechanism of the first cassette handler is arranged on or adjacent a second wall and the elevator mechanism of the second cassette handler is arranged on or adjacent a third wall, wherein the second and the third wall bound the cassette handling space on opposite ends.
However, Motoyama et al. teach wherein the elevator mechanism (7C left end, Fig. 2) of the first cassette handler (7 left, Fig. 2) is arranged on or adjacent a second wall (Left end wall of 2, Fig. 2) and the elevator mechanism (7c right, Fig. 2) of the second cassette handler (7 right, Fig. 2) is arranged on or adjacent a third wall (right end wall of 6, Fig. 2), wherein the second and the third wall bound the cassette handling space on opposite ends. (see fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a cassette handling mechanism having a first cassette handler comprising an elevator arranged on a wall and a second cassette handler comprising an elevator on adjacent another wall in the assembly of Ozaki et al./Yamaga et al. as taught by Motoyama et al. in order to continue to access different levels if of shelves if one elevator breaks.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,227,782. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:												Fluit, Ito et al., Komae et al., and Kikuchi et al. teach a vertical batch furnace with a stocker with two sides of storage positions.										Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652